[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]

              United States Court of Appeals
                        For the First Circuit
                        _________________
No. 99-1295

                         KAVEH L. AFRASIABI,
                        Plaintiff, Appellant,
                                  v.

             HARVARD UNIVERSITY; HARVARD UNIVERSITY
     POLICE DEPARTMENT; RICHARD W. MEDEROS; FRANCIS RILEY;
      LAUREEN DONAHUE; CENTER FOR MIDDLE EASTERN STUDIES;
        ROY P. MOTTAHEDEH; REZA ALAVI and SHOBHANA RANA,
                     Defendants, Appellees.
                     ______________________
             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
           [Hon. Edward F. Harrington, U.S. District Judge]

                        _____________________
                                Before
                 Selya and Lynch, Circuit Judges, and

                  Schwarzer,* Senior District Judge

                         ___________________
     John G. Swomley, with whom Kaveh L. Afrasiabi, pro se, on
briefs, for appellant.
     Richard J. Riley, with whom John P. Coakley, Murphy & Riley,
P.C., Carol A. Kelly, Martin, Magnuson, McCarthy & Kenney, Michael
R. Byrne, John F. Rooney, III, and Melick, Porter & Shea, LLP, on
briefs for appellees.
                       __________________
                           July 1, 2002

                          __________________

     *
      The Honorable William W Schwarzer, Senior United States
District Judge for the Northern District of California, sitting by
designation.
             Per Curiam. This action arises out of Kaveh Afrasiabi’s

arrest by officers of the Harvard University Police Department

(HUPD) on a warrant charging him with extortion and threats.                The

events that led to the filing of this action relate to a conflict

between Afrasiabi and Roy P. Mottahedeh, the director of Harvard

University’s Center for Middle Eastern Studies (CMES). Reza Alavi,

a research associate at CMES, received an anonymous hate letter

describing    how   the   writer   had       forced   Shobhana   Rana,   Alavi’s

assistant, to withdraw $500 from Alavi’s bank account.                     Rana
informed Alavi of this attempted extortion.                Alavi reported the

incident to HUPD, which launched an investigation conducted by
Officer Lauren Donahue and Detective Richard Mederos.              As a result
of this investigation, Mederos obtained an arrest warrant and took

Afrasiabi into custody.        When Rana, presented with an in-court
photo array, was unable to identify Afrasiabi as the extortionist,
he was released and charges were dropped.                 When Afrasiabi next

appeared at a public lecture at Harvard, he was served with a no-
trespass notice signed by Harvard’s Police Chief, Francis Riley,
excluding him from the Harvard grounds.               This action followed.

             The amended complaint in counts one and two charged
Harvard (and CMES), Riley, Mederos, Donahue, Mottahedeh, Alavi and
Rana with conspiring to deprive Afrasiabi of his constitutional

rights, in violation of 42 U.S.C. §§ 1983 and 1985, by wrongful
arrest. Count three charged Harvard, HUPD, Riley and Mederos with

violating Afrasiabi’s constitutional rights by excluding him from

                                         2
public lectures on Harvard property.

              The    district        court    granted    summary    judgment    to   all

defendants other than Alavi, Rana and Mederos on counts one and two
and to the Harvard defendants on count three.                    Following a ten-day

trial on the remaining claims, the court granted judgment as a

matter of law in favor of Alavi and Rana and the jury returned a
verdict for Mederos.

                                        Discussion

              Afrasiabi     cites      principally       three   errors    on   appeal:

first,   the       grant   of    judgment      on   counts    one   and   two   to   the
defendants other than Mederos; second, the denial of his motion for

new   trial    premised         on   the     exclusion   of   the   testimony     of   a
handwriting expert; and third, the grant of summary judgment on his
claim based on the no-trespass notice.

              1.     Judgment for defendants other than Mederos on the

conspiracy claims.          Afrasiabi charged the defendants other than

Mederos with having conspired with Mederos to cause his wrongful

arrest in violation of § 1983. The jury returned a verdict for

Mederos on the substantive § 1983 claim for wrongful arrest.                         This

verdict “fatally eviscerated” Afrasiabi’s conspiracy claim against

the remaining defendants based on wrongful arrest.                        See Earle v.

Benoit, 850 F.2d 836, 845 (1st Cir. 1988) (jury’s determination

that State Troopers’ searches and arrests of plaintiff did not

violate plaintiff’s civil rights “fatally eviscerated” conspiracy

claims, making the erroneous directed verdict on conspiracy claims


                                               3
harmless error).   Thus judgment for defendants on counts one and

two was properly granted.

          2.   Denial   of   the   new   trial   motion   based   on   newly

discovered evidence.1   Afrasiabi contends that he is entitled to a

new trial because the district court erroneously excluded the

evidence of his handwriting expert offered on the eighth day of

trial to support his contention that he was not the author of the
hate letter.   The court’s ruling excluding this evidence rested on

Afrasiabi’s failure to comply with Federal Rule of Civil Procedure

26(a)(2)(C) requiring pretrial disclosure of expert testimony.
Afrasiabi contended that the envelopes on which the handwriting
expert opined were not produced to him until the eve of trial,
while Harvard maintained they were produced twenty months earlier.

The district court in making its ruling necessarily rejected
Afrasiabi’s contention. Afrasiabi’s proffer fell short not only
because of his failure to comply with the timing requirements but

also because the letter from the expert he produced failed woefully
to meet the rule’s formal requirements of disclosure, i.e., a
signed written report by the expert stating his opinion and the
reasons therefor and providing other specified information.            Given

Afrasiabi’s flouting of the rule, and his failure to produce the

expert in court to be deposed or testify when given the opportunity

by the district judge, the exclusion of the evidence was well


     1
      Afrasiabi brought his motion under Rule 60(b).       However,
because a motion for a new trial is properly brought under Rule 59,
we treat it as such.

                                    4
within   the    district    court’s    discretion.        See   Ortiz-Lopez    v.

Sociedad Espanola de Auxilio Mutuo, 248 F.3d 29 (1st Cir. 2001).

It follows that the denial of the Rule 60(b) motion was not an
abuse of discretion.        See Hoult v. Hoult, 57 F.3d 1, 3 (1st Cir.

1995).

            3. Judgment for the Harvard defendants on the no-trespass

order claim.         The district court ruled that as a Massachusetts

property owner, Harvard had the right to exclude the plaintiff from

its property.        The Massachusetts no-trespass statute entitles a

property owner to summarily revoke a licensee’s right to enter the

premises.      MASS . GEN . LAWS ch. 266 § 120 (West 2002).      See Alexis v.

McDonald’s Rest. of Mass., 67 F.3d 341, 350-51 (1st Cir. 1995).

Afrasiabi advances several arguments:            that the order sweeps too

broadly by excluding him from premises of Harvard’s lessees, that

there is no evidence of misconduct warranting the order, that

Afrasiabi has a civil right of access to Harvard, and that the

implication of the order against him is defamatory.                      However,

Afrasiabi      has   offered   no    facts   evidencing    a    denial    of   his

constitutional rights.         Thus, on this record, defendants acted

within their lawful authority in issuing the no-trespass order
against Afrasiabi.
            We have considered Afrasiabi’s other contentions and find

them to be without merit.           Accordingly, the judgment is affirmed.



Affirmed.


                                         5